DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67 – 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each claim recites administration to a subject, but the claims are drawn to a pharmaceutical compositions and not a method. Claims that recite method(s) of using an apparatus or compositions are indefinite (see MPEP 2173.05(p)(II)).

Allowable Subject Matter

Claims 40 – 43, 46 – 51, 53 – 56 and 59 – 66 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not reasonably suggest the use of combination of BVD-523 in combination with palbociclib or LEE-011 or that such a combination of drugs would be synergistic. The data presented in the specification established evidence of synergism that is reasonably commensurate in scope with the instant claims that are limited to synergistic combinations of the first and second anti-cancer agents.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Nissa M Westerberg/Primary Examiner, Art Unit 1618